UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 27, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-131004 PERKINS & MARIE CALLENDER’S INC. (Exact name of Registrant as specified in its charter) Delaware 62-1254388 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 6075 Poplar Ave. Suite 800 Memphis, TN (Address of principal executive offices) (Zip Code) (901) 766-6400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Securities registered pursuant to Section 12(g) of the Act: None Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No R Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £ No R Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer R Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As ofJuly 12, 2009, the last business day of our most recently ended second fiscal quarter, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $based on the closing sale price as reported on the (applicable exchange). Not Applicable Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practical date. Class: Common Stock, $.01 par value per share Outstanding as of June 4, 2010: 10,820 shares Documents incorporated by reference: None Explanatory Note We are filing this Amendment No. 1 to our Annual Report on Form 10-K for the year ended December 27, 2009 (“Amendment”), originally filed with the Securities and Exchange Commission (the “SEC”) on March 29, 2010, to restate our Consolidated Balance Sheets as of December 27, 2009 and December 28, 2008, our Consolidated Statements of Operations and of Cash Flows for the year ended December 28, 2008, our Statement of Stockholder’s Deficit as of December 27, 2009, December 28, 2008 and December 30, 2007 and certain footnote disclosures thereto. On September 21, 2005, P&MC Holding Corp.,an affiliate of Castle Harlan Partners IV, L.P. (“CHP IV”) purchased all of the outstanding capital stock of The Restaurant Company (the “Acquisition”).This Amendment is necessary to correct an error associated with the accounting for the Acquisition as follows: · In conjunction with the Acquisition, we recorded certain non-amortizing intangible assets in our allocation of the purchase price.However, at that time we failed to record the related deferred tax liabilities aggregating $40,506,000 for the differences between the income tax basis and the financial reporting basis of such assets and the associated corresponding increase in goodwill; · Such deferred tax liabilities in the Acquisition purchase price allocation should have then been increased by $4,951,000 during the year ended December 31, 2006 (with a corresponding charge to the provision for income taxes in that year) due to a change in our effective tax rates; and, · During the year ended December 28, 2008, we had previously recorded an impairment to goodwill of $20,202,000.A significant portion of the additional goodwill associated with the Acquisition accounting error discussed above should have also been impaired at that time resulting in an additional $27,242,000 impairment charge during the year ended December 28, 2008. The correction of the error, as reflected in our 2007 opening deficit, increased deferred tax liabilities, goodwill and accumulated deficit by $45,456,000, $40,506,000 and $4,951,000, respectively. These corrections also resulted in an increase to our 2008 reported net loss by $27,242,000 due to increased goodwill impairment charges. This adjustment had no effect on liquidity or cash flow from operations. This Amendment is solely limited to correcting the error described above. For a more detailed description of the restatement, see Note 19 to the accompanying Consolidated Financial Statements in this Amendment. The following items have been amended as a result of the restatement: Part II – Item 6 – Selected Financial Data Part II – Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Part II – Item 8 – Financial Statements and Supplementary Data Part II – Item 9A(T) – Controls and Procedures Part IV – Item 15 – Exhibits and Financial Statement Schedules Pursuant to the rules of the SEC, Item 15 of Part IV has also been amended to contain the currently dated certifications from the Company’s Principal Executive Officer and Principal Financial Officer as required by Section 302 and 906 of the Sarbanes Oxley Act of 2002. The certifications of the Company’s Principal Executive Officer and Principal Financial Officer are attached to this Amendment as Exhibits 31.1, 31.2, 32.1 and 32.2. Any forward-looking statements contained in this Annual Report Amendmentshould be read in connection with Form 10-Qfiled on June 7, 2010, for the fiscal quarter endedApril 18, 2010, whichmay contain more current information. 2 TABLE OF CONTENTS PART II Item 6. Selected Financial Data 4 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 8. Financial Statements and Supplementary Data 23 Item 9A(T). Controls and Procedures 62 PART IV Item 15. Exhibits and Financial Statement Schedules 64 SIGNATURES 66 SCHEDULE II – Item 15(a)(2) 67 Ex-31.1 Section 302 Certification Ex-31.2 Section 302 Certification Ex-32.1 Section 906 Certification Ex-32.2 Section 906 Certification 3 Table of Contents PART II Item 6. Selected Financial Data. PERKINS & MARIE CALLENDER’S INC. SELECTED FINANCIAL AND OPERATING DATA (In Thousands, Except Number of Restaurants) The following selected historical financial data has been adjusted to reflect the restatement of the Company’s financial results to correct certain deferred tax and related goodwill accounts arising from the Acquisition.These adjustments are more fully described in the Explanatory Note on page 2 and in Note 19, “Restatement of Consolidated Financial Statements,” located in the Notes to Consolidated Financial Statements elsewhere in this Annual Report Amendment.The following financial and operating data should be read in conjunction with Management’s Discussion and Analysis of Financial Conditions and Results of Operations and the Consolidated Financial Statements and data included elsewhere in this Amendment. As a result of the Company’s combination with Wilshire Restaurant Group (“WRG”) in 2006, the financial statements of the Company and WRG are presented on a consolidated basis as of September 21, 2005, the first date on which both companies were under common control, and include the combined results of operations of each company for all periods presented after such date. Prior to September 21, 2005, the Consolidated Financial Statements and data presented include WRG only. Statement of Operations Data: Restated Restated Restated Restated Restated Revenues $ Net loss attributable to PMCI (c) Balance Sheet Data (at year end): Total assets (c) Long-term debt and capital lease obligations (a) Statistical Data: Full-service restaurants in operation at end of year: Company-operated Perkins Franchised Perkins (b) Total Perkins Company-operated Marie Callender’s 91 90 91 91 92 Company-operated East Side Mario’s 1 1 1 1 1 Franchised Marie Callender’s 39 42 44 46 47 Total Marie Callender’s Average annual sales per Company-operated Perkins restaurant $ Average annual royalties per franchised Perkins restaurant 60 62 64 66 64 Average annual sales per Company-operated Marie Callender’s restaurant Average annual royalties per franchised Marie Callender’s restaurant 86 98 (a) Excluding current maturities of $503, $382, $9,464, $1,706 and $3,311, respectively. (b) Excludes one franchised Perkins Express. (c) The following tables present the impact of the restatement adjustments (see Note 19 – “Restatement of Consolidated Financial Statements”) on the net loss attributable to PMCI for fiscal 2006 and total assets at year end 2005, 2006 and 2007, previously reported on Annual Report on Form 10-K for such years. 4 Table of Contents As Previously Reported Adjustments Restated Net loss attributable to PMCI ) ) ) Total assets Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. General.The following discussion and analysis should be read in conjunction with and is qualified in its entirety by reference to the Consolidated Financial Statements and accompanying notes of the Company included elsewhere in this Amendment. Except for historical information, the discussions in this section contain forward-looking statements that involve risks and uncertainties, as indicated in “Information Concerning Forward-Looking Statements” below.Except as otherwise indicated references to “years” mean our fiscal year ended December 27, 2009, December 28, 2008 or December 30, 2007. Restatement of Financial Statements.We restated our Consolidated Financial Statements as of December 27, 2009 and December 28, 2008, and for the year ended December 28, 2008.As described in Note 19 to the Consolidated Financial Statements, the restatement corrects an error identified in the deferred tax accounts stemming from differences between the income tax basis and the financial reporting basis of non-amortizing intangible assets acquired in the Acquisition and the related effect on recorded goodwill. The correction of the above noted error reduced 2008 net earnings by $27,242,000 due to an increase in goodwill impairment charges.This adjustment had no effect on liquidity or cash flow from operations. Information Concerning Forward-Looking Statements.This Amendment contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements, written, oral or otherwise made, may be identified by the use of forward-looking terminology such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “plan,” “potential,” “predict,” “should” or “will,” or the negative thereof or other variations thereon or comparable terminology. We have based these forward-looking statements on our current expectations, assumptions, estimates and projections. While we believe these expectations, assumptions, estimates and projections are reasonable, such forward-looking statements are only predictions and involve known and unknown risks and uncertainties, many of which are beyond our control. These and other important factors may cause our actual results, performance or achievements to differ materially from any future results, performance or achievements expressed or implied by these statements. Factors affecting these statements include, among others, the following: • general economic conditions, consumer preferences and demographic patterns, either nationally or in particular regions in which we operate; • our substantial indebtedness; • our liquidity and capital resources; • competitive pressures and trends in the restaurant industry; • prevailing prices and availability of food, labor, raw materials, supplies and energy; • a failure to obtain timely deliveries from our suppliers or other supplier issues; • our ability to successfully implement our business strategy; 5 Table of Contents • relationships with franchisees and the financial health of franchisees; • legal proceedings and regulatory matters; and • our development and expansion plans. Given these risks and uncertainties, you are cautioned not to place undue reliance on such statements. The forward-looking statements included in this Amendment are made only as of the date hereof. We do not undertake and specifically decline any obligation to update any such statements or to publicly announce the results of any revisions to any of such statements to reflect future events or developments. Any forward-looking statements contained in this Annual Report Amendmentshould be read in connection with Form 10-Qfiled on June 7, 2010, for the fiscal quarter endedApril 18, 2010, whichmay contain more current information. Our Company.The Company operates two restaurant concepts: (1) full-service family-dining restaurants located primarily in the Midwest, Florida and Pennsylvania under the name Perkins Restaurant and Bakery, and (2) mid-priced, casual-dining restaurants, specializing in the sale of pies and other bakery items, located primarily in the western United States under the name Marie Callender’s Restaurant and Bakery. The Company also operates a bakery goods manufacturing segment under the name Foxtail, which manufactures pies, muffin batters, cookie doughs, pancake mixes, and other food products for sale to our Perkins and Marie Callender’s Company-operated and franchised restaurants and to food service distributors. Key Factors Affecting our Business.The key factors that affect our operating results are general economic conditions, competition, our comparable restaurant sales, which are driven by our comparable customer counts and our guest check average, restaurant openings and closings, commodity prices, energy prices, our ability to manage operating expenses, such as food cost, labor and benefits, weather and governmental regulation. Comparable restaurant sales and comparable customer counts are measures of the percentage increase or decrease of the sales and customer counts, respectively, of restaurants open at least fifteen months prior to the start of the comparative year. We do not use new restaurants in our calculation of comparable restaurant sales until they are open for at least fifteen months in order to allow a new restaurant’s operations time to stabilize and provide more comparable results. The results of the franchise operations are mainly impacted by the same factors as those impacting our restaurant segments, excluding the operating cost factors since franchise segment income is earned primarily through royalty income. Like much of the restaurant industry, we view comparable restaurant sales as a key performance metric at the individual restaurant level, within regions and throughout our Company. With our information systems, we monitor comparable restaurant sales on a daily, weekly and monthly basis on a restaurant-by-restaurant basis. The primary drivers of comparable restaurant sales performance are changes in the average guest check and changes in the number of customers, or customer count. Average guest check is primarily affected by menu price changes and changes in the mix of items purchased by our customers. We also monitor entree count, which we believe is indicative of overall customer traffic patterns. To increase restaurant sales, we focus marketing and promotional efforts on increasing customer visits and sales of particular products. Restaurant sales performance is also affected by other factors, such as food quality, the level and consistency of service within our restaurants and franchised restaurants, the attractiveness and physical condition of our restaurants and franchised restaurants, as well as local, regional and national competitive and economic factors. Marie Callender’s food cost percentage is traditionally higher than Perkins food cost percentage primarily as a result of a greater portion of sales that are derived from lunch, dinner and bakery items, which typically carry higher food costs than breakfast items. The operating results of Foxtail are impacted mainly by the following factors: sales of our company and franchise restaurants, orders from our external customer base, general economic conditions, labor and employee benefit expenses, production efficiency, commodity prices, energy prices, Perkins and Marie Callender’s restaurant openings and closings, governmental regulation and food safety requirements. Fiscal 2008 and 2009 have been challenging for the family and casual dining segments of the restaurant industry. Largely as a result of the ongoing economic downturn, we experienced a decrease in comparable annual sales for both Perkins and Marie Callender’s in 2008 and 2009. We believe continuing decreases in residential real estate values, especially in some of our larger markets, the high unemployment levels, the spread of the H1N1 influenza virus, the level of home foreclosures, the decrease in investment values and the consequent pressures on consumer sentiment and spending have reduced household discretionary spending, which has adversely affected our revenues. At the same time, our costs have increased, and consequently, we have experienced declining profits.If the current economic conditions persist or worsen, our revenues are likely to continue to suffer and our losses could increase. 6 Table of Contents In comparison to the year ended December 28, 2008, Perkins’ Company-operated restaurants comparable sales decreased by 6.6% and Marie Callender’s Company-operated restaurants comparable sales decreased by 6.4% during 2009.These declines resulted primarily from decreases in comparable guest counts at both concepts.Management believes the decline in comparable guest counts for both concepts is attributable primarily to adverse economic conditions that are impacting the restaurant industry, particularly in Florida for our Perkins restaurants and in California for our Marie Callender’s restaurants. Operations, Financial Position and Liquidity.At December 27, 2009, we had a negative working capital balance of $17,643,000 and a total PMCI stockholder’s deficit of $178,417,000.We had $4,288,000 in unrestricted cash and cash equivalents and $4,605,000 of borrowing capacity under our Revolver. Our principal sources of liquidity include unrestricted cash, available borrowings under our credit agreement and cash generated by operations.We also have from time to time received capital contributions from our parent company, including a $12,500,000 capital contribution received in 2008.We have also engaged in other capital transactions.Our principal uses of liquidity are costs and expenses associated with our restaurant and manufacturing operations, debt service payments and capital expenditures. We have experienced declines in comparable restaurant sales and declining profits in our restaurants in both 2009 and 2008.The ongoing turmoil in the economy has adversely affected our guest counts and, in turn, our operating results and cash generated by operations.The Company expects to incur a net loss in 2010.In order to improve the cash flows in our business, we continue to roll out a new breakfast program at our Marie Callender’s restaurants, have improved systems to more effectively manage our food and labor costs, have upgraded our management staff and certain equipment in our Foxtail division to drive higher operating efficiencies and have reduced overall planned capital expenditures for 2010.We continually review general and administrative expenditures to identify and implement cost-saving measures.Management expects these initiatives together with the Company’s cash provided by operations and borrowing capacity under the Revolver to provide sufficient liquidity for at least the next twelve months.However, there can be no assurance as to whether these or other actions will enable us to generate sufficient cash flow to fund our operations and service our substantial debt. Summary of Significant and Critical Accounting Policies.The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to adopt accounting policies and make significant judgments and estimates to develop amounts reflected and disclosed in the financial statements. In many cases, there are alternative policies or estimation techniques that could be used. We maintain a process for reviewing the application of our accounting policies and for evaluating the appropriateness of the estimates that are required to prepare the financial statements of our Company. However, even under optimal circumstances, estimates routinely require adjustment based on changing circumstances and the receipt of new or better information. Revenue Recognition Revenue at our restaurants is recognized when customers pay for products at the time of sale. This revenue reporting process is covered by our system of internal controls and generally does not require significant management judgments and estimates. However, estimates are inherent in the calculation of franchisee royalty revenue. We calculate an estimate of royalty income each period and adjust royalty income when actual amounts are reported by franchisees.A $1,000,000 change in estimated franchise sales would impact royalty revenue by $40,000 to $50,000.Historically, these adjustments have not been material. Sales Taxes Sales taxes collected from customers are excluded from revenues. The obligation is included in accrued expenses until the taxes are remitted to the appropriate taxing authorities. Advertising We recognize advertising expense in the operating expenses of the restaurant segment. Those advertising costs are expensed as incurred.Advertising expense was approximately $26,712,000, $24,016,000 and $21,130,000 for fiscal years 2009, 2008 and 2007, respectively. Leases Future commitments for operating leases are not reflected as a liability on our Consolidated Balance Sheets. The determination of whether a lease is accounted for as a capital lease or as an operating lease requires management to make estimates primarily about the fair value of the asset, its estimated economic useful life and the incremental borrowing rate. 7 Table of Contents Rent expense for the Company’s operating leases, many of which have escalating rent amounts due over the term of the lease, is recorded on a straight-line basis over the lease term. The lease term begins when the Company has the right to control the use of the leased property, which may occur before rent payments are due under the terms of the lease. The difference between rent expense and rent paid is recorded as deferred rent on our Consolidated Balance Sheets. Preopening Costs We expense the costs of start-up activities as incurred. Cash Equivalents We consider all highly liquid investments with an original maturity of three months or less to be cash equivalents. Perkins Marketing Fund and Gift Cards The Company maintains a marketing fund (the “Marketing Fund”) to pool the resources of the Company and its franchisees for advertising purposes and to promote the Perkins brand in accordance with the system’s advertising policy and its franchise agreements. The Company has classified approximately $4,786,000 and $6,912,000 as of December 27, 2009 and December 28, 2008, respectively, as restricted cash on its Consolidated Balance Sheets related to the Marketing Fund.These amounts represent funds contributed by franchisees specifically for the purpose of advertising. The Company has also recorded liabilities of approximately $4,327,000 and $5,316,000 as of December 27, 2009 and December 28, 2008, respectively, which are included in franchise advertising contributions on the accompanying Consolidated Balance Sheets and represents franchisee contributions for advertising services not yet provided. The Company issues gift cards and, prior to March 2005, also issued gift certificates (collectively, “gift cards”), both of which contain no expiration dates or inactivity fees.The Company recognizes revenue from gift cards when they are redeemed by the customer.The Company recognizes income from unredeemed gift cards (“gift card breakage”) when there is sufficient historical data to support an estimate, the likelihood of redemption is remote and there is no legal obligation to remit the unredeemed gift card balances to the state tax authorities under applicable escheat regulations.Gift card breakage is determined based on historical redemption patterns and included in other, net in the Consolidated Statements of Operations.Management concluded in the first quarter of 2009 that it had sufficient evidence to estimate the gift card breakage rate on Perkins gift cards and recorded $865,000 of gift card breakage.Management concluded in the second fiscal quarter of 2009 that it had sufficient evidence to estimate the gift card breakage rate on Marie Callender’s gift cards and recorded $1,576,000 of gift card breakage.These initial recognitions of breakage income in the first and second quarters of 2009 include amounts related to gift cards sold since the inception of our gift card programs in 2005.For the fiscal year ended December 27, 2009, we recorded $2,811,000 of breakage income of which we consider $2,195,000 to be a non-recurring cumulative adjustment.As of December 27, 2009 and December 28, 2008, the Company had approximately $3,324,000 and $3,228,000, respectively, of net gift card proceeds received from Perkins’ franchisees, which, although not legally restricted, isreflected as restricted cash and accrued expenses on its Consolidated Balance Sheets. Concentration of Credit Risk Financial instruments, which potentially expose us to concentrations of credit risk, consist principally of franchisee and Foxtail accounts receivable. We perform ongoing credit evaluations of our franchisees and Foxtail customers and generally require no collateral to secure accounts receivable. The credit review is based on both financial and non-financial factors. Based on this review, we maintain reserves for estimated losses for accounts receivable that are not likely to be collected. Although we maintain good relationships with our franchisees, if average sales or the financial health of significant franchises were to deteriorate, we might have to increase our reserves against collection of franchise receivables. Additional financial instruments that potentially subject us to a concentration of credit risk are cash and cash equivalents. At times, cash balances may be in excess of Federal Deposit Insurance Corporation insurance limits. The Company has not experienced any losses with respect to bank balances in excess of government provided insurance. 8 Table of Contents Long Lived Assets Major renewals and betterments are capitalized; replacements and maintenance and repairs that do not extend the lives of the assets are charged to operations as incurred. Upon disposition, both the asset and the accumulated depreciation amounts are relieved, and the related gain or loss is credited or charged to the statement of operations. Depreciation and amortization is computed primarily using the straight-line method over the estimated useful lives unless the assets relate to leased property, in which case, the amortization period is the lesser of the useful lives or the lease terms. A summary of the useful lives is as follows: Years Land improvements 3 — 20 Buildings 20 — 30 Leasehold improvements 3 — 20 Equipment 1 — 7 The depreciation of our capital assets over their estimated useful lives (or in the case of leasehold improvements, the lesser of their estimated useful lives or lease term) and the determination of any salvage values require management to make judgments about future events. Because we utilize many of our capital assets over relatively long periods, we periodically evaluate whether adjustments to our estimated lives or salvage values are necessary. The accuracy of these estimates affects the amount of depreciation expense recognized in a period and, ultimately, the gain or loss on the disposal of the asset. Historically, gains and losses on the disposition of assets have not been significant. However, such amounts may differ materially in the future based on restaurant performance, technological obsolescence, regulatory requirements and other factors beyond our control. Due to the significant funds required for the construction or acquisition of new restaurants, we have risks that these assets will not provide an acceptable return on our investment and an impairment of these assets may occur. Our assets are typically grouped at the restaurant level for such purposes. The accounting test for whether an asset group held for use is impaired involves first comparing the carrying value of the asset group with its estimated future undiscounted cash flows. If these cash flows do not exceed the carrying value, the asset group must be adjusted to its current fair value. We perform this test on each of our long lived assets periodically as indicators arise to evaluate whether impairment exists. Factors influencing our judgment include the age of the assets, estimation of future cash flows from long lived assets, lease renewals and estimation of fair value.Asset fair value is generally determined using discounted cash flow models, including residual proceeds and other factors that may impact the ultimate return of our investment in the long lived assets. Goodwill and Intangible Assets As of December 27, 2009 and December 28, 2008, we had approximately $170,113,000 and $173,947,000, respectively, of goodwill and intangible assets on our Consolidated Balance Sheets primarily resulting from the Acquisition. We account for our goodwill and other intangible assets in accordance with ASC 350, “Intangibles-Goodwill and Other”, which provides guidance regarding the recognition and measurement of intangible assets, eliminates the amortization of certain intangibles and requires assessments for impairment of intangible assets that are not subject to amortization at least annually, or more frequently if events or changes in circumstances indicate that the asset might be impaired. Our annual evaluation, performed as of year-end or on an interim basis if circumstances warrant, requires the use of estimates about the future cash flows of each of our reporting units and non-amortizing intangibles to determine their estimated fair values. Fair values of the goodwill reporting units are calculated using discounted future cash flows and market-based comparative values.We estimate the fair values of our non-amortizing intangible assets, principally trade names, using a relief from royalty cash flow method. Changes in forecasted operations and changes in discount rates can materially affect these estimates. However, once an impairment of goodwill or intangible assets has been recorded, it cannot be reversed. 9 Table of Contents In 2009, the Company recorded a non-cash charge of $1,496,000 to dispose of a customer relationship intangible asset resulting from the termination of a customer contract at Foxtail.As of December 27, 2009, we conducted our annual impairment test of goodwill and non-amortizing intangible assets and determined that no additional impairment charge was required.Due to the decrease in the Company’s operating results during 2008 compared to 2007 and the decline in general economic conditions impacting the restaurant industry, management conducted an interim goodwill and non-amortizing intangible assets impairment evaluation during the quarter ended October 5, 2008. Because the carrying values of the reporting units in both the franchise and Foxtail reporting units exceeded their respective estimated fair values, the Company completed step two of the goodwill test and concluded that the goodwill of both reporting units was fully impaired as of October 5, 2008.Accordingly, the Company recorded a non-cash goodwill impairment charge of $47,444,000 in the quarter ended October 5, 2008, which represents the cumulative impairments of goodwill recorded by the Company.See Note 7 of the Notes to our Consolidated Financial Statements included in this Amendment. Deferred Income Taxes and Income Tax Uncertainties We record income tax liabilities utilizing known obligations and estimates of potential obligations.A deferred tax asset or liability is recognized whenever there are future tax effects from existing temporary differences and operating loss and tax credit carry forwards.We record a valuation allowance to reduce deferred tax assets to the balance that is more likely than not to be realized.In evaluating the need for a valuation allowance, we must make judgments and estimates related to future taxable income and feasible tax planning strategies and consider existing facts and circumstances.When we determine that deferred tax assets could be realized in greater or lesser amounts than recorded, the assets’ recorded amount is adjusted and the income statement is either credited or charged, respectively, in the period during which the determination is made.We believe that the valuation allowance recorded at December 27, 2009 is adequate for the circumstances.However, subsequent changes in facts and circumstances that affect our judgments or estimates in determining the proper deferred tax assets or liabilities could materially affect the recorded balances. The Company’s accounting for uncertainty in income taxes prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than-not to be sustained upon examination by taxing authorities.The amount recognized is measured as the largest amount of benefit that has a greater than 50% likelihood of being realized upon ultimate settlement. Insurance Reserves We are self-insured up to certain limits for costs associated with workers’ compensation claims, general liability claims, property claims and benefits paid under employee health care programs. At December 27, 2009 and December 28, 2008, we had total self-insurance accruals reflected in our Consolidated Balance Sheets of approximately $9,697,000 and $8,803,000, respectively. The measurement of these costs required the consideration of historical loss experience and judgments about the present and expected levels of cost per claim. We account for the workers’ compensation costs primarily through actuarial methods, which develop estimates of the discounted liability for claims incurred, including those claims incurred but not reported. These methods provide estimates of future ultimate claim costs based on claims incurred as of the balance sheet dates. We account for benefits paid under employee health care programs using historical claims information as the basis for estimating expenses incurred as of the balance sheet dates. We believe the use of these methods to account for these liabilities provides a consistent and effective way to measure these highly judgmental accruals. However, the use of any estimation technique in this area is inherently sensitive given the magnitude of claims involved and the length of time until the ultimate cost is known. We believe that our recorded obligations for these expenses are consistently measured on an appropriate basis. Nevertheless, changes in health care costs, accident frequency and severity and other factors, including discount rates, can materially affect estimates for these liabilities. 10 Table of Contents Subsequent Events.OnMarch 15, 2010, Pete M. Pascuzzi tendered his resignation as the Executive Vice President and Chief Operating Officer of Perkins & Marie Callender’s Inc., effective as of March 28, 2010.On March 31, 2010, we announced the appointment of Richard K. Arras as President of the Perkins division, effective as of April 19, 2010. Results of Operations. Financial Statement Presentation The accompanying audited Consolidated Financial Statements include the financial results of the Company for fiscal years 2009, 2008 and 2007.Intercompany transactions have been eliminated in consolidation. Our financial reporting is based on thirteen four-week periods ending on the last Sunday in December. Fifty-two weeks of operations are included in fiscal years 2009, 2008 and 2007. Seasonality Sales fluctuate seasonally, and the Company’s fiscal quarters do not all have the same time duration. Specifically, the first quarter has an extra four weeks compared to the other quarters of the fiscal year. Historically,our average weekly sales are highest in the fourth quarter (approximately October through December), resultingprimarily from holiday pie sales at both Perkins and Marie Callender’s restaurants and Thanksgiving feast sales at Marie Callender’s restaurants. Therefore, the quarterly results are not necessarily indicative of results that may be achieved for the full fiscal year. Factors influencing relative sales variability, in addition to theholiday impact noted above, include, but are not limited to, the frequency and popularity of advertising and promotions, the relative sales levels of new and closed locations,other holidays and weather. Overview Our revenues are derived primarily from restaurant operations, franchise royalties and the sale of bakery products produced by Foxtail. Sales from Foxtail to Company-operated restaurants are eliminated in the accompanying Consolidated Statements of Operations. Segment revenues as a percentage of total revenues were as follows: Percentage of Total Revenues Year Ended Year Ended Year Ended December 27, 2009 December 28, 2008 December 30, 2007 Restaurant operations % % % Franchise operations % % % Foxtail % % % Other % % % Total revenues % % % 11 Table of Contents The following table reflects certain data for the year ended December 27, 2009 compared to the preceding two fiscal years. This information is derived from the accompanying Consolidated Statements of Operations.Data from the Company’s segments – restaurant operations, franchise operations, Foxtail and other is included for comparison.The ratios presented reflect the underlying dollar values expressed as a percentage of the applicable revenue amount (food cost as a percentage of food sales; labor and benefits and operating expenses as a percentage of total revenues in the restaurant operations and franchise operations segments and as a percentage of food sales in the Foxtail segment).The food cost ratio in the consolidated results reflects the elimination of intersegment food cost of $21,052,000, $20,088,000 and $19,826,000 in 2009, 2008 and 2007, respectively. Consolidated Results Restaurant Operations Franchise Operations Restated Restated Food sales $ - - - Franchise and other revenue - - - Intersegment revenue ) ) ) - Total revenues Food cost % n/a n/a n/a Labor and benefits % n/a n/a n/a Operating expenses % Segment (loss) profit $ ) Foxtail (a) Other (b) Restated Food sales $ - - - Franchise and other revenue - - - Intersegment revenue ) ) ) - - - Total revenues Food cost % % % n/a n/a n/a Labor and benefits % % % n/a n/a n/a Operating expenses % % % n/a n/a n/a Segment (loss) profit $ ) (a) The percentages for food cost, labor and benefits, and operating expenses, as presented above, represent manufacturing costs at Foxtail. Foxtail’s selling, general and administrative expenses are included in general and administrative expenses in the Consolidated Statements of Operations and in the Foxtail segment profit or loss presented above. (b) Licensing revenue of $5,505,000, $5,125,000 and $4,564,000 for fiscal 2009, 2008 and 2007, respectively, is included in the other segment revenues. The other segment loss includes corporate general and administrative expenses, interest expense and other non-operational expenses. For details of the other segment loss, see Note 16, “Segment Reporting” in the Notes to Consolidated Financial Statements. Year Ended December 27, 2009 Compared to the Year Ended December 28, 2008 Segment Overview Restaurant Operations Segment The operating results of the restaurant segment were impacted mainly by the following factors: general economic conditions, competition, our comparable store sales, which are driven by our comparable customer counts and our guest check average, restaurant openings and closings, commodity prices, energy prices, our ability to manage operating expenses, such as food cost, labor and benefits, weather and governmental regulation. 12 Table of Contents Perkins comparable restaurant sales decreased by 6.6% and Marie Callender’s comparable restaurant sales decreased by 6.4% in 2009 as compared to 2008. The decrease in comparable sales resulted primarily from a decrease in comparable guest counts due to macro-economic conditions. Total restaurant segment revenues decreased approximately $32,896,000 in 2009, due primarily to the decrease in comparable restaurant sales.During 2009, the Company closed one Perkins restaurant and purchased one Marie Callender’s restaurant from a franchisee. Restaurant segment profit decreased approximately $2,255,000 in 2009 compared to a year ago. The decrease was primarily due to the decrease in comparable sales, partially offset by lower food cost. Franchise Operations Segment The operating results of the franchise segment were mainly impacted by the same factors as those impacting the Company’s restaurant segment, excluding the operating cost factors since franchise segment income is earned primarily through royalty income. Franchise revenues decreased approximately $1,609,000 in 2009 compared to a year ago.During 2009, royalty revenue decreased by $1,537,000 due principally to a decline in comparable customer counts resulting from macro-economic conditions and by $72,000 due to lower franchise fees and renewal fees resulting from a smaller number of new franchises and the non-renewal by some of our existing franchises. Franchise segment profit increased by $42,061,000 in 2009 compared to 2008 due primarily to a non-cash goodwill impairment charge of $43,537,000 in 2008.Excluding the impairment charge, franchise segment profit decreased by $1,476,000 due primarily to the decrease in royalty revenue.See Note 7 of the Notes to our Consolidated Financial Statements included in this Amendment for a discussion of goodwill impairment charges. During 2009, franchisees opened one Perkins restaurant, closed four Perkins restaurants, sold one Marie Callender’s restaurant to the Company and closed two Marie Callender’s restaurants. Foxtail Segment The operating results of Foxtail were impacted mainly by the following factors: orders from our external customer base, general economic conditions, labor and employee benefit expenses, production efficiency, commodity prices, energy prices, Perkins and Marie Callender’s restaurant openings and closings, governmental regulation and food safety requirements. Foxtail’s revenues, net of intercompany sales, decreased approximately $11,803,000 compared to the prior year. The decrease was primarily due to a decrease in sales to external customers resulting primarily from macro-economic conditions.The segment profit of approximately $4,162,000 in 2009 represented an increase of approximately $10,905,000 as compared to the segment loss of $6,743,000 in the prior year.The increase was primarily due to lower commodity and marketing costs in fiscal 2009 and a non-cash goodwill impairment charge of $3,907,000 in the third quarter of 2008. Revenues Consolidated total revenues decreased approximately $45,902,000 in 2009 compared to 2008.The decrease was due primarily to a decrease of $32,896,000 in restaurant segment sales, a decrease of $1,609,000 in the franchise segment revenues and a decrease of $11,803,000 in the Foxtail segment sales.These decreases were partially offset by an increase in licensing and other revenues of $406,000 in the other segment.Total revenues of approximately $536,068,000 in 2009 were 7.9% lower than total revenues of approximately $581,970,000 in 2008. Restaurant segment sales of $470,346,000 and $503,242,000 in 2009 and 2008, respectively, accounted for 87.7% and 86.5% of total revenues, respectively. Due to the decline in total revenues, total restaurant segment sales increased as a percentage of total revenues, despite an overall 6.5% decrease in comparable sales at Company-operated Perkins and Marie Callender’s restaurants. Franchise segment revenues of $22,532,000 and $24,141,000 in 2009 and 2008, respectively, accounted for 4.2% and 4.1% of total revenues, respectively. During 2009, royalty revenue decreased $1,537,000 due principally to a decline in comparable customer counts and by $72,000 due to lower franchise fees and renewal fees. 13 Table of Contents Foxtail revenues of $37,417,000 and $49,220,000 in 2009 and 2008, respectively, accounted for 7.0% and 8.5% of total revenues, respectively. The decrease of $11,803,000 was primarily due to a decline in sales to external customers due to macro-economic conditions, with an approximate $2,114,000 decrease in sales to one particular customer. Costs and Expenses Food Cost Consolidated food cost was 26.0% and 29.2% of food sales in 2009 and 2008, respectively. Restaurant segment food cost was 25.4% and 26.9% of food sales in 2009 and 2008, respectively, while food cost in the Foxtail segment was 56.8% and 65.9% of food sales in 2009 and 2008, respectively. The decrease in the restaurant segment is primarily due to lower commodity costs, particularly costs of red meat, produce, dairy products and eggs. The decrease of 9.1 percentage points in the Foxtail segment is primarily due to lower commodity costs, particularly fruit and eggs, increases in selling prices over all major product lines during the second half of 2008 and improved pie manufacturing efficiencies. Labor and Benefits Expenses Consolidated labor and benefits expenses were 33.1% and 32.4% of total revenues in 2009 and 2008, respectively. The labor and benefits ratio increased by 0.6% in the restaurant segment due to a greater impact from fixed store management costs and higher employee insurance costs, while the Foxtail segment labor and benefits expense decreased from 13.5% in 2008 to 12.6% in 2009. The decrease of 0.9 percentage points in the Foxtail segment is due primarily to a decrease in production labor, which was driven by an improvement in production efficiencies despite the lower production volumes. Operating Expenses Total operating expenses of $145,630,000 in 2009 decreased by $6,630,000 as compared to 2008. The most significant components of operating expenses were rent, utilities and advertising expenses. Total operating expenses, as a percentage of total sales, were 27.2% and 26.2% in 2009 and 2008, respectively. Approximately 94.5% and 93.7% of total operating expenses in 2009 and 2008, respectively, were incurred in the restaurant segment, and restaurant segment operating expenses, as a percentage of restaurant sales, were 29.3% and 28.3% in 2009 and 2008, respectively.The 1.0 percentage point increase in operating expenses as a percentage of revenues in the restaurant segment resulted primarily from the decline in revenues. Operating expenses in the Foxtail segment, as a percentage of segment food sales, decreased 0.5% or $1,509,000 due primarily to lower repairs and maintenance, energy, transportation and warehouse costs. General and Administrative Expenses The most significant components of general and administrative (“G&A”) expenses were corporate labor and benefits, occupancy costs and legal fees. Consolidated G&A expenses represented 8.6% and 8.2% of sales in 2009 and 2008, respectively. The percentage increase resulted from the decrease in total revenues, as overall G&A expenses declined by $1,676,000 due primarily to lower marketing program costs and allowances at Foxtail. Depreciation and Amortization Depreciation and amortization expense was $24,041,000 and $24,699,000 in 2009 and 2008, respectively. Interest, net Interest, net was $44,120,000 or 8.2% of revenues in 2009 compared to $36,689,000 or 6.3% of revenues in 2008. This increase was primarily due to an increase in the average effective interest rate to 11.6% from 10.1% and an approximate $14,100,000 increase in the average debt outstanding during 2009 as compared to 2008. 14 Table of Contents Asset Impairments and Closed Store Expenses Asset impairments and closed store expenses consist primarily of the write-down to fair value for impaired stores and adjustments to the reserve for closed stores. During 2009 and 2008, we recorded expenses of $5,997,000 and $1,797,000, respectively, for asset impairment and store closures. Goodwill Impairment Due to the decrease in the Company’s operating results during 2008 compared to 2007 and the decline in general economic conditions impacting the restaurant industry, management conducted an interim goodwill impairment evaluation during the quarter ended October 5, 2008.Fair values of the reporting units were calculated using discounted future cash flows and market-based comparative values.Because the carrying values of the reporting units for both the franchise and Foxtail reporting units exceeded their respective estimated fair values, the Company completed step two of the goodwill test and concluded that the goodwill of those reporting units was impaired as of October 5, 2008.Accordingly, in the quarter ended October 5, 2008, the Company recorded a non-cash goodwill impairment charge of $47,444,000, of which $43,537,000 was charged to the franchise segment and $3,907,000 was charged to the Foxtail segment.No impairment charge was required for the goodwill associated with the restaurant reporting unit or the Company’s non-amortizing intangibles.In 2009, the Company recorded a non-cash charge of $1,496,000 to dispose of a customer relationship intangible asset resulting from the termination of a customer contract at Foxtail.As of December 27, 2009, we conducted our annual impairment test of goodwill and non-amortizing intangible assets and determined that no additional impairment charge was required. Loss on Extinguishment of Debt In connection with the September 2008 refinancing transaction (see “Capital Resources and Liquidity” below), we terminated our pre-existing credit agreement and consequently incurred a $2,952,000 loss due to the write-off of deferred financing costs related to that agreement. Taxes The effective federal and state income tax rates were (0.5)% and 2.2% in 2009 and 2008, respectively. Our rates differ from the statutory rate primarily due to a valuation allowance against deferred tax deductions, losses and credits.The effective income tax rate for 2009 primarily reflects state tax expense related to gross receipts taxes and the net benefit and interest on prior year, settled and expired uncertain tax positions. Year Ended December 28, 2008 Compared to the Year Ended December 30, 2007 Segment Overview Restaurant Operations Segment Perkins comparable restaurant sales decreased by 2.8% and Marie Callender’s comparable restaurant sales decreased by 6.5% in 2008 as compared to 2007. The decrease in comparable sales resulted primarily from a decrease in comparable guest counts due to macro-economic conditions. Total restaurant segment revenues decreased approximately $7,621,000 in 2008, also due primarily to the decrease in comparable guest counts resulting from macro-economic conditions.During 2008, the Company opened two Perkins restaurants and closed one Marie Callender’s restaurant. Restaurant segment income decreased approximately $5,653,000 in 2008 compared to a year ago. The decrease was primarily due to the decrease in comparable restaurant sales, which was partially offset by a decline in restaurant segment food cost. 15 Table of Contents Franchise Operations Segment Franchise revenues decreased approximately $1,841,000 in 2008 compared to a year ago.During 2008, royalty revenue decreased by $1,468,000 due principally to a decline in comparable customer counts resulting from macro-economic conditions and by $373,000 due to lower franchise fees and renewal fees resulting from a smaller number of new franchises and the non-renewal of some of our existing franchises. Franchise segment profit decreased by $45,170,000 in 2008 compared to 2007 due primarily to a non-cash goodwill impairment charge of $43,537,000.Excluding the impairment charge, franchise segment profit decreased by $1,633,000 due primarily to the decrease in royalty revenue.See Note 7 of the Notes to our Consolidated Financial Statements contained herein. During 2008, franchisees opened two Perkins restaurants, closed eight Perkins restaurants, opened one Marie Callender’s restaurant and closed three Marie Callender’s restaurants. Foxtail Segment Foxtail’s revenues, net of intercompany sales, increased approximately $3,093,000 compared to the prior year. The increase was primarily due to increases in selling prices over all major product lines partially offset by decreases in sales volumes resulting primarily from macro-economic conditions.The segment loss of approximately $6,743,000 in 2008 represented a decline of approximately $10,430,000 as compared to the segment income of $3,687,000 in the prior year.The decline was primarily due to increased raw materials costs, primarily the result of increases in commodity prices, a non-cash goodwill impairment charge of $3,907,000 in the third quarter of 2008, a decrease in contribution margin attributable to an approximate 5.5% decrease in sales volume, in addition to increases of approximately $1,250,000 in outside services and $800,000 in marketing programs and allowances. Revenues Consolidated total revenues decreased approximately $5,916,000 in 2008 compared to 2007.The decrease was due primarily to a $7,621,000 decrease in sales in the restaurant segment and a decrease in revenues of $1,841,000 in the franchise segment, partially offset by increases in sales of $3,093,000 in the Foxtail segment and licensing and other revenues of $453,000 in the other segment.Total revenues of approximately $581,970,000 in 2008 were 1.0% lower than total revenues of approximately $587,886,000 in 2007. Restaurant segment sales of $503,242,000 and $510,863,000 in 2008 and 2007, respectively, accounted for 86.5% and 86.9% of total revenues, respectively. Total restaurant segment sales decreased as a percentage of total revenues due an overall 4.4% decrease in comparable sales at Company-operated Perkins and Marie Callender’s restaurants and the increase in Foxtail segment sales. Franchise segment revenues of $24,141,000 and $25,982,000 in 2008 and 2007, respectively, accounted for 4.1% and 4.4% of total revenues, respectively. During 2008, royalty revenue decreased $1,468,000 due principally to a decline in comparable customer counts and by $373,000 due to lower franchise fees and renewal fees. Foxtail revenues of $49,220,000 and $46,127,000 in 2008 and 2007, respectively, accounted for 8.5% and 7.8% of total revenues, respectively. The increase of $3,093,000 was primarily due to increases in selling prices over all major product lines, partially offset by decreases in sales volume. Costs and Expenses Food Cost Consolidated food cost was 29.2% and 28.5% of food sales in 2008 and 2007, respectively. Restaurant segment food cost was 26.9% and 27.1% of food sales in 2008 and 2007, respectively, while food cost in the Foxtail segment was 65.9% and 60.9% of food sales in 2008 and 2007, respectively. This increase of 5.0 percentage points in the Foxtail segment is primarily due to higher commodity costs, particularly dairy and flour prices. 16 Table of Contents Labor and Benefits Expenses Consolidated labor and benefits expenses were 32.4% and 32.2% of total revenues in 2008 and 2007, respectively. The labor and benefits ratio increased by 0.2 percentage points in the restaurant segment, while the Foxtail segment labor and benefits expense increased from 13.1% in 2007 to 13.5% in 2008. The increase in labor and benefits as a percentage of revenues in the restaurant segment is primarily due to higher restaurant manager compensation.The increase of 0.4 percentage points in the Foxtail segment is due primarily to an increase in contract production labor as well as higher administrative and maintenance compensation. Operating Expenses Total operating expenses of $152,260,000 in 2008 increased by $2,823,000 as compared to 2007. The most significant components of operating expenses were rent, utilities, advertising, restaurant supplies, repair and maintenance and property taxes. Total operating expenses, as a percentage of total sales, were 26.2% and 25.4% in 2008 and 2007, respectively. Approximately 93.7% and 94.2% of total operating expenses in 2008 and 2007, respectively, were incurred in the restaurant segment, and restaurant segment operating expenses, as a percentage of restaurant sales, were 28.3% and 27.6% in 2008 and 2007, respectively.The increase of 0.7 percentage points in operating expenses as a percentage of revenues in the restaurant segment resulted primarily from the decline in revenues and increases in utilities costs and marketing expenses, which were partially offset by a decrease in pre-opening expenses for new stores. Operating expenses in the Foxtail segment, as a percentage of segment food sales, increased 1.3 percentage points or $1,232,000 due primarily to higher custodial services. General and Administrative Expenses The most significant components of general and administrative (“G&A”) expenses were corporate labor and benefits, occupancy costs and outside services. Consolidated G&A expenses represented 8.2% and 7.6% of sales in 2008 and 2007, respectively. The increase is primarily due to consulting costs of approximately $1,700,000 (or 0.3%) to design and implement improved operating and accounting systems at Foxtail and higher marketing costs at Foxtail. Transaction Costs The Company has classified certain expenses incurred in fiscal 2007 and 2006 as transaction costs on its Consolidated Statements of Operations.Transaction costs include expenses directly attributable to the Acquisition in September 2005 and the combination with WRG in 2006 and certain non-recurring expenses incurred as a result of the Acquisition and the combination.There were no transaction costs for 2008. Transaction costs were $1,013,000 for 2007. The direct expenses consisted of administrative, consultative and legal expenses. Depreciation and Amortization Depreciation and amortization expense was $24,699,000 and $24,822,000 in 2008 and 2007, respectively. Interest, net Interest, net was $36,689,000 or 6.3% of revenues in 2008 compared to $31,180,000 or 5.3% of revenues in 2007. This increase was primarily due to an increase in the average effective interest rate to 10.1% from 8.7% and an approximate $13,700,000 increase in the average debt outstanding during 2008 as compared to 2007. Asset Impairments and Closed Store Expenses Asset impairments and closed store expenses consist primarily of the write-down to fair value for impaired stores and adjustments to the reserve for closed stores. During 2008 and 2007, we recorded expenses of $1,797,000 and $2,463,000, respectively for asset impairment and store closures. 17 Table of Contents Goodwill Impairment At December 30, 2007, the Company had $70,544,000 of goodwill, of which $23,100,000 was attributable to restaurant operations, $43,537,000 was attributable to franchise operations and $3,907,000 was attributable to the Foxtail segment.The goodwill originated from the acquisition of the Company in September 2005.Due to the decrease in the Company’s operating results during 2008 compared to 2007 and the decline in general economic conditions impacting the restaurant industry, management conducted an interim goodwill impairment evaluation during the quarter ended October 5, 2008.Fair values of the reporting units were calculated using discounted future cash flows and market-based comparative values.Because the carrying values of the reporting units for both the franchise and Foxtail reporting units exceeded their respective estimated fair values, the Company completed step two of the goodwill test and concluded that the goodwill of those reporting units was impaired as of October 5, 2008.Accordingly, in the quarter ended October 5, 2008, the Company recorded a non-cash goodwill impairment charge of $47,444,000, of which $43,537,000 was charged to the franchise segment and $3,907,000 was charged to the Foxtail segment. No impairment charge was required for the goodwill associated with the restaurant reporting unit or the Company’s non-amortizing intangibles.As of December 28, 2008, we conducted our annual impairment test of goodwill and non-amortizing intangible assets and determined that no additional impairment charge was required. Loss on Extinguishment of Debt In connection with the September 2008 refinancing transaction (see “Capital Resources and Liquidity” below), we terminated our pre-existing credit agreement and consequently incurred a $2,952,000 loss due to the write-off of deferred financing costs related to that agreement. Taxes The effective federal and state income tax rates were 2.2% and (10.5)% in 2008 and 2007, respectively. Our rates differ from the statutory rate primarily due to a valuation allowance against deferred tax deductions, losses and credits.The effective income tax rate for 2008 reflects the current and deferred tax benefits of losses and credits and the net benefit and interest on settled and expired uncertain tax positions.The write-down of goodwill was not a tax-deductible item and consequently reduced the Company’s effective income tax rate by (19.7)%. CAPITAL RESOURCES AND LIQUIDITY On September 24, 2008, we issued $132,000,000 of 14% senior secured notes (the "Secured Notes") and entered into a $26,000,000 revolving credit facility (the “Revolver”) in connection with the refinancing of our then existing $100,000,000 term loan and $40,000,000 revolver.In connection with this transaction, we recognized a loss of $2,952,000, representing the write-off of previously deferred financing costs related to the terminated credit agreements. Secured Notes The Secured Notes were issued at a discount of $7,537,200, which is being accreted using the interest method over the term of the Secured Notes.The Secured Notes mature on May 31, 2013, and interest is payable semi-annually on May 31 and November 30 of each year. The Secured Notes are fully and unconditionally guaranteed (the "Secured Notes Guarantees") on a senior secured basis by the Company's parent, Perkins & Marie Callender's Holding Inc., and each of the Company's existing and future domestic wholly-owned subsidiaries (the “Secured Notes Guarantors”).The Secured Notes and the Secured Notes Guarantees are the Company’s and the Secured Notes Guarantors’ senior secured obligations and rank equal in right of payment to all of the Company’s and the Senior Notes Guarantors’ existing and future senior indebtedness.The Secured Notes and the Secured Notes Guarantees are secured by a lien on substantially all of the Company’s and the Secured Notes Guarantors’ existing and future assets, subject to certain exceptions.Pursuant to the terms of an intercreditor agreement, the foregoing liens are contractually subordinated to the liens that secure the Revolver. Prior to May 31, 2011, the Company may redeem up to 35% of the aggregate principal amount of the Secured Notes with the net cash proceeds of certain equity offerings at a premium specified in the indenture pertaining to the Secured Notes (the “Secured Notes Indenture”).Prior to May 31, 2011, the Company also may redeem all or part of the Secured Notes at a “make whole” premium specified in the Secured Notes Indenture.On or after May 31, 2011, the Company may redeem the Secured Notes at a 7% premium that decreases to a 0% premium on May 31, 2012.If the Company experiences a change of control, the holders have the right to require the Company to repurchase its Secured Notes at 101% of the principal amount.If the Company sells assets and does not use the net proceeds for specified purposes, it may be required to use the net proceeds to offer to repurchase the Secured Notes at 100% of the Notes’ principal amount.Any redemption or repurchase also requires the payment of any accrued and unpaid interest through the redemption or repurchase date. 18 Table of Contents 10% Senior Notes In September 2005, the Company issued $190,000,000 of unsecured 10% Senior Notes (the “10% Senior Notes”). The 10% Senior Notes were issued at a discount of $2,570,700, which is being accreted using the interest method over the term of the 10% Senior Notes. The 10% Senior Notes mature on October 1, 2013, and interest is payable semi-annually on April 1 and October 1 of each year. All consolidated subsidiaries of the Company that are 100% owned provide joint and several, full and unconditional guarantee of the 10% Senior Notes. There are no significant restrictions on the Company’s ability to obtain funds from any of the guarantor subsidiaries in the form of a dividend or a loan. Additionally, there are no significant restrictions on a guarantor subsidiary’s ability to obtain funds from the Company or its direct or indirect subsidiaries. The Company may redeem the 10% Senior Notes at a 5% premium that steps down to a 2.5% premium on October 1, 2010 and a 0% premium on October 1, 2011 (and thereafter).If the Company experiences a change of control, the holders have the right to require the Company to repurchase its 10% Senior Notes at 101% of the principal amount.If the Company sells assets and does not use the net proceeds for specified purposes, it may be required to use the net proceeds to offer to repurchase the 10% Senior Notes and certain other existing pari-passu indebtedness of the Company at 100% of the principal amount thereof.Any redemption or repurchase also requires the payment of any accrued and unpaid interest through the redemption or repurchase date. With respect to the 10% Senior Notes, the Company has certain covenants that restrict our ability to pay dividends or distributions to our equity holders (“Restricted Payments”). If no default or event of default exists or occurs as a result of such Restricted Payments, we are generally allowed to make Restricted Payments subject to the following restrictions: 1. The Company would, at the time of such Restricted Payments and after giving pro forma effect thereto as if such Restricted Payment had been made at the beginning of the applicable four-quarter period, have been permitted to incur at least $1.00 of additional indebtedness pursuant to the fixed charge coverage ratio tests as defined in the indenture. 2. Such Restricted Payment, together with the aggregate amount of all other Restricted Payments made by the Company after September 21, 2005, is less than the sum, without duplication, of (i) 50% of the consolidated net income of the Company for the period from the beginning of the first full fiscal quarter commencing after the date of the indenture to the end of the Company’s most recent ended fiscal quarter for which internal financial statements are available at the time of the Restricted Payment; (ii) 100% of the aggregate net proceeds received by the Company since the date of the indenture as a contribution to its equity capital or from the sale of equity interests of the Company or from the conversion of interests or debt securities that have been converted to equity interests; and (iii) to the extent that any Restricted Investment, as defined, that was made after the date of the indenture is sold for cash, the lesser of (a) the cash return of capital or (b) the aggregate amount of such restricted investment that was treated as a Restricted Payment when made. The Secured Notes Indenture and the indenture pertaining to the 10% Senior Notes (“the Senior Note Indenture”) contain various customary events of default, including, without limitation:(i) nonpayment of principal or interest; (ii) cross-defaults with certain other indebtedness; (iii) certain bankruptcy related events; (iv) invalidity of guarantees; (v) monetary judgment defaults; and (vi) certain change of control events.In addition, any impairment of the security interest in the Secured Notes collateral shall constitute an event of default under the Secured Notes Indenture. Revolver The Revolver, which matures on February 28, 2013, is guaranteed by Perkins & Marie Callender's Holding Inc. and certain of the Company's existing and future subsidiaries.The Revolver is secured by a first priority perfected security interest in all of the Company's property and assets, and the property and assets of each guarantor.Subject to the satisfaction of the conditions contained therein, up to $26,000,000 may be borrowed under the Revolver from time to time.The Revolver includes a sub-facility for letters of credit in an amount not to exceed $15,000,000. Amounts outstanding under the Revolver bear interest, at the Company’s option, at a rate per annum equal to either: (i) the base rate, as defined in the Revolver, plus an applicable margin or (ii) a LIBOR-based equivalent, plus an applicable margin.For the foreseeable future, margins are expected to be 325 basis points for base rate loans and 425 basis points for LIBOR loans.As of December 27, 2009, the average interest rate on aggregate borrowings under the Revolver was 8.25%, and the Revolver permitted additional borrowings of approximately $4,605,000 (after giving effect to $11,171,000 in borrowings and $10,224,000 in letters of credit outstanding).The letters of credit are primarily utilized in conjunction with our workers’ compensation programs. 19 Table of Contents The Company is required to make mandatory prepayments under the Revolver with, subject to certain exceptions (as defined in the Revolver): (i) the net cash proceeds from certain asset sales or dispositions; (ii) the net cash proceeds of any debt issued by the Company or its subsidiaries; (iii) 50% of the net cash proceeds of any equity issuance by the Company, its parent or its subsidiaries; and (iv) the extraordinary receipts received by the Company or its subsidiaries, consisting of proceeds of judgments or settlements, certain indemnity payments and purchase price adjustments received in connection with any purchase agreement.Any of the foregoing mandatory prepayments will result in a corresponding permanent reduction in the maximum Revolver amount. The Revolver contains various affirmative and negative covenants, including, but not limited to a financial covenant to maintain at least $30,000,000 of trailing 13-period EBITDA, as defined in the Revolver, and a covenant that limits the Company’s capital expenditures. The average interest rate on aggregate borrowings of the Company’s long-term debt during fiscal 2009 was 11.6% compared to 10.1% during fiscal 2008. Our debt agreements place restrictions on the Company’s ability and the ability of its subsidiaries to (i) incur additional indebtedness or issue certain preferred stock; (ii) repay certain indebtedness prior to stated maturities; (iii) pay dividends or make other distributions on, redeem or repurchase capital stock or subordinated indebtedness; (iv) make certain investments or other restricted payments; (v) enter into transactions with affiliates; (vi) issue stock of subsidiaries; (vii) transfer, sell or consummate a merger or consolidation of all, or substantially all, of the Company's assets; (viii) change its line of business; (ix) incur dividend or other payment restrictions with regard to restricted subsidiaries; (x) create or incur liens on assets to secure debt; (xi) dispose of assets; (xii) restrict distributions from subsidiaries; (xiii) make certain acquisitions; (xiv) make capital expenditures; or (xv) amend the terms of the Company's outstanding notes.As of December 27, 2009, we were in compliance with the financial covenants contained in our debt agreements. Working Capital and Cash Flows At December 27, 2009, we had a negative working capital balance of $17,643,000. Like many other restaurant companies, the Company is able to, and does more often than not, operate with negative working capital. We are able to operate with a substantial working capital deficit because (1) restaurant revenues are received primarily on a cash or near-cash basis with a low level of accounts receivable, (2) rapid turnover results in a limited investment in inventories and (3) accounts payable for food and beverages usually become due after the receipt of cash from the related sales. We have experienced a decline in comparable restaurant sales and declining profits in our restaurants in both 2009 and 2008.The ongoing turmoil in the economy has adversely affected our guest counts and, in turn, our operating results and cash generated by operations.The Company expects to incur a net loss in 2010.In order to improve the cash flows in our business, we continue to roll out a new breakfast program at our Marie Callender’s restaurants, improved systems to more effectively manage our food and labor costs, upgraded our management staff and certain equipment in our Foxtail division to drive higher operating efficiencies, reduced overall planned capital expenditures for 2010, and we continually review general and administrative expenditures.Management expects these initiatives together with the Company’s cash provided by operations and borrowing capacity to provide sufficient liquidity through 2010.However, there can be no assurance as to whether these or other actions will enable us to generate sufficient cash flow to fund our operations and service our debt. The following table sets forth summary cash flow data for the years ended December 27, 2009, December 28, 2008 and December 30, 2007 (in thousands): Year Ended Year Ended Year Ended December 27, 2009 December 28, 2008 December 30, 2007 Cash flows provided by (used in) operating activities $ ) Cash flows used in investing activities ) ) ) Cash flows provided by financing activities 20 Table of Contents Operating activities Cash provided by operating activities increased by $10,110,000 for 2009 compared to 2008. Cash used in operating activities increased by $24,968,000 for 2008 compared to 2007.The increase in cash provided in 2009 compared to 2008 was primarily due to lower accounts receivable and inventory, partially offset by lower accounts payable, all consistent with 2009’s lower sales volumes.The increase in cash used in 2008 compared to 2007 was primarily due to lower earnings, net of non-cash charges, and cash uses resulting from higher accounts receivable and lower accounts payable balances. Investing activities Cash flows used in investing activities were $8,239,000, $17,649,000 and $31,526,000 for 2009, 2008 and 2007, respectively. Substantially all cash flows used in investing activities were used for capital expenditures. Capital expenditures consisted primarily of restaurant improvements, manufacturing plant improvements, restaurant remodels, and equipment packages for new restaurants. The following table summarizes capital expenditures for each of the past three years (in thousands): Year Ended Year Ended Year Ended December 27, 2009 December 28, 2008 December 30, 2007 New restaurants (including restaurants acquired from franchisees) $ Restaurant improvements Restaurant remodeling and reimaging Manufacturing plant improvements Other Total capital expenditures $ Our capital expenditure forecast for 2010 is approximately $4,200,000 and does not include plans to open any new Company-operated Perkins or Marie Callender’s restaurants. The principal source of funding for 2010’s capital expenditures is expected to be cash provided by operations. Financing activities Cash flows provided by financing activities were $7,293,000, $12,719,000 and $26,010,000 for 2009, 2008 and 2007, respectively.The financing cash flows in 2009 primarily included net proceeds of $7,987,000 from the Revolver.In September 2008, we refinanced our pre-existing bank debt utilizing proceeds of $124,463,000 from the Secured Notes, $4,804,000 from the Revolver and a $12,500,000 capital contribution from our sole shareholder to repay $127,500,000 of outstanding debt under the terminated credit agreement.The remaining proceeds were used to pay fees and interest related to the pre-existing debt and debt financing costs.The decrease in net borrowings in 2008 results from the high cash balances in place at the beginning of 2008 and the decrease in 2008 capital expenditures.During 2007, the primary cash flows included $20,000,000 of net receipts from our then-existing credit agreement and $6,107,000 received from various landlords as reimbursements for building and leasehold improvements at new store locations. Impact of Inflation.We do not believe that our operations are affected by inflation to a greater extent than other companies within the restaurant industry. Certain significant items that are historically subject to price fluctuations are beef, pork, poultry, dairy products, wheat products, corn products and coffee.In most cases, we historically have been able to pass through a substantial portion of the increased commodity costs by adjusting menu pricing. 21 Table of Contents Cash Contractual Obligations and Off-Balance Sheet Arrangements. Cash Contractual Obligations The following table represents our contractual commitments associated with our debt and other obligations as of December 27, 2009 (in thousands): Fiscal Fiscal Fiscal Fiscal Fiscal Thereafter Total Contractual Obligations (1) 10% Senior Notes $ — Secured Notes — Revolver — Capital lease obligations Operating leases Interest on indebtedness (2) — — Purchase commitments (3) Management fee (4) — Total contractual obligations $ In addition to the contractual obligations disclosed in this table, we have unrecognized tax benefits with respect to which, based on uncertainties associated with the items, we are unable to make reasonably reliable estimates of the period of potential cash settlements, if any, with taxing authorities. (See Note 10 of the Notes to our Consolidated Financial Statements). Represents interest expense using the interest rate of 10.0% on the $190,000,000 of 10% Senior Notes, 14.0% on the $132,000,000 of Secured Notes and 8.25% on the outstanding balance of $11,171,000 under the Revolver at December 27, 2009. Interest obligations exclude interest on capital lease obligations and fees on any letters of credit that may be issued under our new credit agreement. Primarily represents commitments to purchase food products for the restaurant and manufacturing segments. The Company is obligated for management fees due to Castle Harlan; however, as long as the Company’s current debt agreements are in place, the Company is limited as to the amount that can be paid each year.As of December 27, 2009, $10,383,000 of past due management fees were accrued in other liabilities and fees will continue to accrue quarterly at an annual rate of 3% of equity contributed by Castle Harlan and affiliates. As of December 27, 2009, there were borrowings of $11,171,000 and approximately $10,224,000 of letters of credit outstanding under the Revolver. These letters of credit are primarily utilized in conjunction with our workers’ compensation program. Additionally, the Company has arrangements with several different parties to whom territorial rights were granted in exchange for specified payments. The Company makes specified payments to those parties based on a percentage of gross sales from certain Perkins restaurants and for new Perkins restaurants opened within those geographic regions. During the year ended December 27, 2009, we paid an aggregate of approximately $2,592,000 under such arrangements. Three such agreements are currently in effect. Of these, one expires in the year 2075, one expires upon the death of the beneficiary, and the remaining agreement remains in effect as long as we operate Perkins restaurants in certain states. Off-Balance Sheet Arrangements As of December 27, 2009, the Company had no off-balance sheet arrangements. RECENT ACCOUNTING PRONOUNCEMENTS Information regarding new accounting pronouncements is included in Note 3 of the Notes to our Consolidated Financial Statements. 22 Table of Contents Item 8. Financial Statements and Supplementary Data. RESPONSIBILITY FOR CONSOLIDATED FINANCIAL STATEMENTS Our management is responsible for the preparation, accuracy and integrity of the Consolidated Financial Statements. These consolidated statements have been prepared in accordance with accounting principles generally accepted in the United States of America consistently applied, in all material respects, and reflect estimates and judgments by management where necessary. 23 Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors of Perkins & Marie Callender’s Inc.: We have audited the accompanying consolidated balance sheets of Perkins & Marie Callender’s Inc. and subsidiaries (the “Company”) as of December 27, 2009 and December 28, 2008, and the related consolidated statements of operations, stockholder’s deficit, and cash flows for each of the three years in the period ended December 27, 2009. Our audits also included the financial statement schedule listed in the Index at Item 15(a)(2). These financial statements and financial statement schedule are the responsibility of the Company’s management. Our responsibility is to express an opinion on the financial statements and financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Perkins & Marie Callender’s Inc. and subsidiaries as of December 27, 2009 and December 28, 2008, and the results of their operations and their cash flows for each of the three years in the period ended December 27, 2009, in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, such financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly in all material respects the information set forth therein. As discussed in Note 3 to the consolidated financial statements, effective December 29, 2008, the Company changed its method of accounting for noncontrolling interests and retrospectively adjusted all years presented in the accompanying consolidated financial statements. As discussed in Note 19 to the consolidated financial statements, the accompanying consolidated financial statements have been restated. /s/ Deloitte & Touche LLP Memphis, Tennessee March 29, 2010 (June 7, 2010 as to the effects of the restatement discussed in Note 19 and as to subsequent events discussed in Note 20) 24 Table of Contents PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands) Year Ended Year Ended Year Ended December 27, December 28, December 30, REVENUES: Restated Food sales $ Franchise and other revenue Total revenues COSTS AND EXPENSES: Cost of sales (excluding depreciation shown below): Food cost Labor and benefits Operating expenses General and administrative Transaction costs - - Depreciation and amortization Interest, net Asset impairments and closed store expenses Goodwill impairment - - Loss on extinguishments of debt - - Other, net ) Total costs and expenses Loss before income taxes ) ) ) Benefit from (provision for) income taxes ) ) Net loss ) ) ) Less: net earnings attributable to non-controlling interests Net loss attributable to Perkins & Marie Callender's Inc. $ ) ) ) The accompanying notes are an integral part of these consolidated financial statements. 25 Table of Contents PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED BALANCE SHEETS (In thousands, except in par value) December 27, December 28, ASSETS Restated Restated CURRENT ASSETS: Cash and cash equivalents $ Restricted cash Receivables, less allowances for doubtful accounts of $829 and $954 in 2009 and 2008, respectively Inventories Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation and amortization of $156,898 and $150,056 in 2009 and 2008, respectively INVESTMENT IN UNCONSOLIDATED PARTNERSHIP 50 48 GOODWILL INTANGIBLE ASSETS, net of accumulated amortization of $20,179 and $19,963 in 2009 and 2008, respectively OTHER ASSETS TOTAL ASSETS $ LIABILITIES AND DEFICIT CURRENT LIABILITIES: Accounts payable Accrued expenses Franchise advertising contributions Current maturities of long-term debt and capital lease obligations Total current liabilities LONG-TERM DEBT, less current maturities CAPITAL LEASE OBLIGATIONS, less current maturities DEFERRED RENT OTHER LIABILITIES DEFERREDINCOME TAXES DEFICIT: Common stock, $.01 par value; 100,000 shares authorized; 10,820 issued and outstanding 1 1 Additional paid-in capital Accumulated other comprehensive income (loss) 45 (4 ) Accumulated deficit ) ) Total PMCI stockholder's deficit ) ) Noncontrolling interests Total deficit ) ) TOTAL LIABILITIES AND DEFICIT $ The accompanying notes are an integral part of these consolidated financial statements. 26 Table of Contents PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended Year Ended Year Ended December 27, December 28, December 30, CASH FLOWS FROM OPERATING ACTIVITIES: Restated Net loss $ ) ) ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Asset impairments Amortization of debt discount Other non-cash income and expense items ) ) Loss on disposition of assets Goodwill impairment - - Loss on extinguishment of debt - - Equity in net (income) loss of unconsolidated partnership (2
